NOTE: This order is nonprecedential
Um'ted States Court of AppeaIs
for the FederaI Circuit
EARL THOMPSON,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7U64
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 09-1026, Chief Judge Bruce
E. Kaso1d.
ON MOTION
0 R D E R
Ear1 Thompson moves for leave to file a motion out of
time for a 45-day extension of time, until 1\/lay 12, 2011, to
file his opening brief out of time.
Upon consideration thereof

THOMPSON v. DVA
IT ls ORDERED THAT:
The motions are granted
APR 1 8 2011
Date
cc: Kenneth M. Carpenter, Esq.
E1iZabeth M. Hosf0rd, ESq.
s21
2
FOR THE COURT
/s/ J an Horba1},j
J an Horba1y
C1erk
FELED
I.s. com oF ._ ron
ms FEoERAiPr':H:bsn
APR 182|]11
umw
cum